Citation Nr: 0207238	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-06 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to August 
1975 and from March 1976 until his retirement in July 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  When this case was originally 
before the Board in May 2000, it was concluded that the 
veteran's claim was well grounded, and it was remanded for 
additional development of the record.  The case was again 
remanded by the Board in October 2001.  As the requested 
development has been accomplished, the case is before the 
Board for appellate consideration.

The Board notes that in October 2001, it denied the veteran's 
claim for service connection for chloracne, secondary to 
exposure to Agent Orange.  Accordingly, this decision is 
limited to the issue noted on the previous page.

In an informal hearing presentation dated in June 2002, the 
veteran's representative referred to a claim for service 
connection for a psychiatric disability other than PTSD.  
Since this matter was not adjudicated or certified for 
appeal, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's duties in service included flight engineer 
and jet mechanic.

2.  He did not engage in combat with the enemy.

3.  An in-service stressor has not been verified.

4.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an in-service stressor.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.304(f) 
(both prior to and subsequent to March 7, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA medical treatment records.  In 
addition, the VA obtained information from the Marine Corps 
Historical Center.  The veteran has not indicated that there 
is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. 
§ 3.1(y) (2001) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (effective prior to 
March 1, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant" shall apply.  

In order for service connection to be awarded for non-combat 
and non-POW PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred. 38 
C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b) (West 1991), 38 C.F.R. 3.304(d) and (f) 
(2001), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99, the General Counsel of the VA concluded 
that the phrase "combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) required "that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that the VA is not required to accept the veteran's 
assertions that he was in combat.  In this case, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  

The evidence in support of the veteran's claim consists of VA 
medical records reflecting diagnoses of PTSD and his 
statements concerning the stressors which he alleges he was 
exposed to in Vietnam.  VA outpatient treatment records show 
that the veteran was seen for a psychological evaluation in 
February 1995.  He related that he was in Vietnam on several 
occasions between 1965 and 1972 and that he was a flight 
engineer on larger aircraft.  He also stated that he flew in 
helicopters.  He reported that he experienced several life-
threatening situations while in Vietnam.  He was seen in 
December 1995 and talked an extensive amount of military 
action.  The examiner commented that the veteran had 
significant active PTSD.  

In June 1997, the veteran submitted a statement in which he 
described several stressful incidents he asserted occurred in 
Vietnam.  He stated that he was a flight mechanic in late 
1965 or early 1966 and he observed a jet crash.  He 
maintained that he helped to pull someone from the aircraft 
before it exploded.  He asserted that there was a rocket 
attack while he was stationed in Danang.  He claimed that 
while on an extraction mission in early 1967, he was shot and 
hit in the left calf by small arms fire.  He insisted that he 
did not go to sick bay at that time.  The veteran reported 
that from June to July 1967 he was in Dong Ha and picked up 
dead bodies.  He stated that he pulled off legs and arms and 
that he can recall the smells.  

Personnel records disclose that the veteran was in Vietnam 
from December 1966 to March 1967 and from June to September 
1967.  He was assigned to H&MS-36; MAG-36; VGMR-152; and MAG-
15.  His duties in service included jet mechanic and flight 
engineer.  Among the medals he received were the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal and the Good Conduct Medal.  

The evidence against the veteran's claim consists of the 
absence of any proof of the stressful incidents.  Following a 
request for information from the RO, the United States Marine 
Corps Personnel Management Support Branch (PMSB) noted in 
November 2001 that a search of unit diaries of VMGR-352, 
MWSG-37 for December 1965, January, August and September 1966 
and H&MS-36, and MAG-36 for February 1967 did not show any 
casualties.  It was noted that the records provided by the VA 
disclosed that the veteran was in Vietnam from December 17, 
1966, to March 7, 1967, and from June 27, 1967 to September 
2, 1967.  It was stated that there was no means by which it 
could verify the crash of a Marine aircraft without knowing 
the exact squadron to which it was attached and the date of 
the crash.  It was noted that the PMSB could not verify the 
crash of a Navy aircraft.  It was further noted that the PMSB 
had no means by which it could verify the incidents in the 
veteran's claim regarding rocket attacks without knowing the 
specific dates of each attack, whether there were any 
casualties and the names of the casualties.  The letter 
indicated that PMSB could  not verify that the veteran picked 
up dead Marines as that is an inherent duty of a combat unit.  
It was also impossible for PMSB to determine exactly what the 
veteran witnessed and that his records did not show that he 
was on an extractor mission or in a helicopter unit.  The RO 
was advised to contact the Marine Corps Historical Center.

The RO subsequently contacted the Marine Corps Historical 
Center.  In February 2002, it provided the Command 
Chronologies of VGMR-152, for April, June and July 1967; 
H&MS-36 for the month of February 1967; and VGMR-352 FOR 
August and September 1966.

The veteran alleges that he was exposed to various stressors 
while serving in the Vietnam.  In this regard, it is 
significant to point out that although he alleged some 
stressors as having occurred in 1966, the record establishes 
that he was not even in Vietnam at that time.  Clearly, this 
prompts the Board to minimize the credibility of the 
veteran's statements.  Similarly, efforts to verify the 
veteran's stressors were unsuccessful due to his failure to 
provide sufficient details of the events that could be 
confirmed.  It must also be observed that the veteran claimed 
to have been wounded in the left calf.  There is no support 
for this allegation in the service medical records.  While 
the veteran argued that he did not seek treatment following 
this wound, the fact remains that there is no indication on 
any examination that such a wound is present.  The Board 
notes that on various medical examinations during service, 
the veteran made no mention of this wound, and the lower 
extremities were evaluated as normal.  There was not even an 
indication that he had a scar in the left calf.  In short, 
there is no objective evidence that the veteran was in combat 
or that he was exposed to a stressor.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

